Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 4/20/21.  Claims 1 and 6 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
The combination of references applied in the prior Office action appear to meet most of the claimed subject matter.  The Kazerouni and Gernandt references appear to include at least one tag for transmitting a first signal within a limited perimeter, an electronic transmitting device installed at a fixed position within the perimeter capable of receiving the first signal and sending a second signal capable of being received outside the perimeter in a second technology different from the first technology, and at least one fixed or portable computer that receives the second signal and provided with a digital application such that it manages the presence of the tag and further being configured such that it carries out a procedure for pairing the tag by producing a direct link according to the first technology without passing via the electronic transmitting device.  However, the combination of references above does not include information for identifying the product as well as the value related to a distance between the tag and transmitting device in the second signal.  This is considered unobvious subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
6/2/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687